t c summary united_states tax_court william m hawkins and laura c hawkins petitioners v commissioner of internal revenue respondent docket no 11334-99s filed date william m hawkins pro_se ronald t jordan for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined deficiencies in petitioners’ federal income taxes additions to tax and penalties as follows year deficiency additions to tax sec_6651 penalties sec_6662 dollar_figure big_number big_number dollar_figure big_number dollar_figure big_number big_number the issues for decision for each year in issue are whether petitioners underreported income whether petitioners are entitled to depreciation_deductions greater than those respondent allowed whether petitioners are entitled to a deduction for charitable_contributions whether petitioners had reasonable_cause for their failure_to_file a timely federal_income_tax return and whether the underpayment_of_tax required to be shown on petitioners’ federal_income_tax return is due to negligence background some of the facts have been stipulated and are so found petitioners are husband and wife they filed an untimely federal_income_tax return for each year in issue at the time the petition was filed they resided in indianapolis indiana william m hawkins petitioner is an attorney he has practiced law since and did so as a sole practitioner during the years in issue petitioners’ federal_income_tax return for each year in issue includes a schedule c profit or loss from business on which income and expenses attributable to petitioner’s law practice are reported petitioner maintained a checking account for his law practice the business account kept individual client records and saved receipts for expenses_incurred in his law practice otherwise he kept no formal books of account or other accounting_records to track income earned and expenses_incurred in his law practice petitioners own numerous residential real_estate properties that were held for rent or rented during the years in issue the rental properties some of the rental properties were rented pursuant to federal or state rent subsidy programs petitioners’ federal_income_tax return for each year in issue includes a schedule e supplemental income and loss on which income and expenses attributable to the rental properties are reported petitioner used the business account to pay expenses_incurred in connection with the rental properties he also saved expense receipts other than the business account and the expense receipts petitioner kept no formal books of account or other accounting_records to track income earned and expenses_incurred in connection with the rental properties petitioners also maintained a joint checking account during the years in issue the joint account expenses related to petitioner’s law practice and the rental properties were not paid from the joint account however some personal expenses were paid with checks drawn on the business account petitioners’ joint federal_income_tax return was filed on date their return was filed on date and their return was filed on date petitioner prepared each of these returns items reported on the schedules c are summarized as follows year gross_income total expenses profit loss dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number items reported on the schedules e are summarized as follows year rents received total expenses income loss dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number the examination of petitioners’ returns began in date petitioner failed to provide the revenue_agent with all of the documents that she requested from him as best can be determined from the record the revenue_agent did not issue any summonses to petitioners or third parties business account bank statements and canceled checks were provided to the revenue_agent as was petitioner’s check register for the business account petitioner also provided a check register for the joint account but the register included only entries made from april through date the revenue_agent concluded that petitioners’ income could not be determined from the books and sec_7491 is therefore inapplicable records with which she was provided she decided to reconstruct petitioners’ income using the cash t-account method and computed petitioners’ unreported income for each year in issue as follows year income per return expenses unreported income dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number using a ratio derived from the incomes reported on the schedules c and e the revenue_agent allocated the unreported income between those schedules as follows year schedule c schedule e total dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number the revenue_agent relied on depreciation schedules that were apparently created in connection with an examination of petitioners’ returns for years preceding and brought the schedules forward to the years in issue as a result petitioners’ depreciation_deductions were adjusted reduced as follows year schedule c schedule e total dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number the revenue_agent did not question the charitable_contribution_deduction claimed for any year in issue respondent issued a notice_of_deficiency to petitioners on date for each year in issue respondent increased petitioners’ income by the unreported income amount listed above reduced depreciation_deductions claimed on the schedule c and schedule e made statutory adjustments to petitioners’ self-employment_tax self-employment_tax deduction and itemized_deductions imposed an addition_to_tax for petitioners’ failure_to_file a timely return and imposed an accuracy-related_penalty for negligence or disregard of rules or regulations discussion sec_6001 requires a taxpayer to maintain sufficient records to allow for the determination of the taxpayer’s correct_tax liability 92_tc_661 if a taxpayer fails to maintain or does not produce adequate books_and_records the commissioner is authorized to reconstruct the taxpayer’s income sec_446 petzoldt v commissioner supra pincite and it is well settled that indirect methods may be used to do so 348_us_121 the commissioner’s reconstruction need only be reasonable in light of all the surrounding facts and circumstances petzoldt v commissioner supra pincite 54_tc_1530 40_tc_30 in this case petitioners’ unreported income for each year in issue was determined by use of the cash transactions method commonly referred to as a cash t analysis which includes a table with income items debits on the left side of the t account and expenses credits on the right side of the t account see eg owens v commissioner tcmemo_2001_143 this method in some ways resembles the source_and_application_of_funds_method balken v commissioner tcmemo_1994_375 affd without published opinion 72_f3d_133 8th cir its purpose is to measure a taxpayer’s reported income against expenditures to determine whether more was spent than was reported rifkin v commissioner t c memo affd without published opinion 225_f3d_663 9th cir the suggestion is of course that the excess of expenditures over reported income represents unreported income id according to respondent’s long-ago-published training materials the cash t-account analysis is used as a preliminary to one of the more commonly used and more sophisticated indirect methods of reconstructing a taxpayer’s income such as the net_worth_method bank_deposits method source_and_application_of_funds_method or specific item method see eg rifkin v commissioner supra stand fed tax rept cch in this case petitioners’ failure to maintain adequate books_and_records justified the use of an indirect method to reconstruct their income according to petitioner the excess of expenditures over reported income for each year is accounted for by a cash hoard that he maintained in a safe in his house the revenue_agent rejected petitioner’s claim and we do likewise see eg 94_tc_654 rejecting petitioner’s cash hoard claim however does not require us to accept respondent’s computation although we find that respondent’s use of an indirect method is appropriate the analysis itself is not without problems for example the revenue_agent acknowledged that her analysis might have overstated petitioners’ unreported income for each year insofar as she included in her analysis expenditures that petitioners paid_by check plus all itemized_deductions without adjusting for duplications for those itemized_deductions that were paid_by check other problems exist with respect to the revenue agent’s analysis for example her analysis for includes an expenditure of dollar_figure for new roofs for one or more of the rental properties with respect to this item the revenue_agent relied on handwritten entries on the above-referenced depreciation schedules but could not identify who made the notations or why they were made petitioner denied that any amount was expended for new roofs on any of his rental properties during and we accept his testimony on the point we are also troubled by assumptions the revenue_agent made on account of a lack of records from the joint account the check register that the revenue_agent used covered only months of she averaged the monthly expenditures made during those months and applied that amount to the remaining months not covered by the check register she then applied the average monthly expenditures_for to and we consider this inappropriate and unreasonable given that petitioners’ joint checking account records could have been obtained from petitioners’ bank on the other hand we reject petitioner’s implausible claim that the source of many of the expenditures included in the revenue agent’s analysis was a cash hoard that he kept in a safe in his residence see de venney v commissioner 85_tc_927 t he existence of a cash hoard is endlessly claimed by taxpayers to explain the existence of otherwise unexplained sources of funds it is rare indeed that a taxpayer successfully proves this contention after careful consideration of the record we accept respondent’s analysis subject_to the following adjustments for the following expenditures must be eliminated from respondent’s cash t-account computation itemized_deductions personal expenditures estimated through the use of monthly averages and the dollar_figure expenditure for new roofs for and personal expenditures determined with reference to checking account information from must be eliminated from respondent’s computation depreciation_deductions petitioners have failed to offer any evidence to contradict respondent’s partial_disallowance of their depreciation_deductions petitioner suggested he had depreciation schedules that would support the allowance of those deductions and was given ample time following trial to provide these schedules but he failed to do so respondent is sustained on this issue charitable_contribution deductions respondent disallowed the charitable_contribution_deduction petitioners claimed for each year in issue the revenue_agent testified that she did not question those deductions during the examination of petitioners’ returns furthermore the deductions were taken into account in respondent’s cash t-account analysis on the basis of petitioner’s testimony we find that petitioners are entitled to the charitable_contribution deductions as claimed on their returns sec_6651 addition_to_tax the failure_to_file a timely federal_income_tax return results in a mandatory addition_to_tax unless the taxpayer shows that the failure was due to reasonable_cause and not due to willful neglect sec_6651 the taxpayer bears the heavy burden of proving both of these elements 469_us_241 defining willful neglect as the conscious intentional failure or reckless indifference on the part of the taxpayer to file a return and reasonable_cause as the inability to file a return within the prescribed period of time despite having exercised ordinary business care and prudence petitioners failed to file a timely federal_income_tax return for each year the record is nearly devoid of evidence pertaining to this issue when prompted by this court to explain the untimely filing of their returns petitioner responded as follows i’ll tell you exactly your honor i found that i was paying more taxes than i was required to pay and i negligence on my side i began to ask for an extension because i felt like this you don’t have to pay penalty you don’t have to pay no late charge as long as you have money coming back and you do it within three years there is no evidence that petitioners exercised reasonable business care and prudence and the above quote suggests that the untimely filing of petitioners’ returns was due to petitioner’s willful neglect petitioners have failed to carry their burden_of_proof and respondent is sustained on this issue sec_6662 penalty under sec_6662 a penalty is imposed on that portion of an underpayment of the tax required to be shown on a return if the underpayment is due to negligence or disregard of rules or regulations sec_6662 and b negligence is defined to include any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 it is further defined as the failure to do what a reasonable person with ordinary prudence would do under the same or similar circumstances 85_tc_934 disregard is defined to include any careless reckless or intentional disregard sec_6662 an accuracy-related_penalty will not be imposed with respect to any portion of an underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 whether the taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances sec_1_6664-4 income_tax regs circumstances that may indicate reasonable_cause and good_faith include the extent of the taxpayer’s effort to properly assess the tax_liability and an honest misunderstanding of fact or law that is reasonable in light of the taxpayer’s experience knowledge and education id the taxpayer bears the burden of proving that he or she did not act negligently or disregard rules or regulations rule a 290_us_111 petitioner is not an unsophisticated taxpayer but an experienced attorney licensed since he operates his own law practice and owns approximately investment properties this experience is relevant in deciding whether he acted negligently with respect to the underpayments of tax required to be shown on petitioners’ returns see pelton gunther v commissioner tcmemo_1999_339 estate of holland v commissioner tcmemo_1997_302 positions taken on return not reasonable in light of the fact that one of the executors was an experienced attorney furthermore petitioners failed to maintain adequate books_and_records from which their federal_income_tax liability could be established see sowards v commissioner tcmemo_2003_180 brodsky v commissioner tcmemo_2001_240 sec_1_6662-3 income_tax regs after careful consideration of all pertinent facts and circumstances we find that petitioners did not act with reasonable_cause and in good_faith and that the underpayments of tax required to be shown on their returns are due to petitioners’ negligence respondent is sustained on this issue reviewed and adopted as the report of the small tax_division to reflect the foregoing decision will be entered under rule
